IN THE UNITED STATES DISTRICT COURT aig a
FOR THE SOUTHERN DISTRICT OF GEORGIA JUL 26 PM 2: 05

AUGUSTA DIVISION
ever MI (Uy

SO. DIST. OF GA

UNITED STATES OF AMERICA
VS.

)

)

)

) CASE NUMBER: 1:18-CR-075
ADRIAN LAMAR CURRY )
)
)

DEFENDANT.

ORDER
Having reviewed Defendants’ Counsel, Jared T. Williams’, Motion for Leave of Absence
filed on filed on July 25, 2019, the Court hereby GRANTS counsel’s leave request and hereby
protects him from court appearances during the following time periods:

a.) August 22, 2019;

b.) September 6, 2019 through and including September 7, 2019;
c.) September 18, 2019;

d.) November 7, 2019;

e.) November 25,2019 through and including November 30, 2019;
f.) December 5, 2019;

g.) January 16, 2020;

h.) February 4, 2020;

i.) March 11, 2020;

j.) April 2, 2020;

k.) May 7, 2020;

1.) May 14, 2020.

 
 
 
   

SO ORDERED this ay of

 

TES DISTRICT JUDGE
DISTRICT OF GEORGIA
